Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
Claims 14-18 are withdrawn.
Election/Restrictions
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/15/2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  the term “is support” in line 11, appears that it should read “is supported”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claims 1 and 7 are interpreted under 112(f) in regards to the “first means for pressing”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “spring means” in claim 8 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “it is unclear if the term spring is the functional language or just the structure of a spring”.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;

(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Page 2015/0165717 in view of Yamaai et al US 2001/0034998.

Regarding claim 1, Page discloses a device for expanding and dispensing expandable slit sheet paper, comprising: 
a first core support member (reference character 50 for supporting a first end), 
a second core support member (reference character 50 for supporting a second end), 
a roll (18) of expandable slit sheet paper (20), said roll of expandable slit sheet paper having: an interior core member (par 0047; figure 4a), a roll of expandable slit sheet paper (20) wound on said interior core member(fig. 4a and 2b), , wherein said first end region of said interior core member is support by said first core support member (interior core is supported by rod 60 and nuts 72 and 74 that are supported in slot 54 of the first and second support members 50), first means for pressing said first interior core member end region against said first core support member and applying a frictional rotation resistance to said first interior core member end region (core plugs 70 and 80 which are formed as part of rod 60 as seen in figure 4a and apply frictional rotational resistance by pressing the ends of the core to create tension on the roll using a knob 90 which can adjust the tension that the core plugs put on the ends of the hollow core 19; par 0047-0050) 

    PNG
    media_image1.png
    312
    247
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    490
    595
    media_image2.png
    Greyscale

Page fails to explicitly teach said interior core member having an axial length that is greater than the width of said slit sheet paper that is wound on said interior core member and having at least a first interior core member end region that extends beyond said roll of expandable slit sheet paper.

Therefore it would have been obvious to one having ordinary skill in the art to modify the interior core as disclosed by page to have axially extending portions that extend past the wound material on the roll, to be able to securely support the roll of slit sheet material while mounted on rod 60, further as tension is applied at the end of the roll by the tension adjusting knob, extending the length of the roll doesn’t not change the functionality of the expanding device of Page, one having ordinary skill in the art may also recognize that having varying lengths of the hollow core may be changed based on the needed size of the slit sheet material that is wound on the interior core. 

    PNG
    media_image3.png
    545
    430
    media_image3.png
    Greyscale

Regarding claim 2, Page as modified by Yamaai substantially teaches the device of claim 1, further comprising: Page fails to explicitly teach said interior core member having a second end region that protrudes beyond said roll of expandable slit paper, and wherein said second end region is supported by said second support member.
However Yamaai teaches a device for shipping a roll of sheet material (50), where the hollow core (11) has ends that extend past the axially length of the paper, in order to securely ship the roll by 
Therefore it would have been obvious to one having ordinary skill in the art to modify the interior core as disclosed by page to have axially extending portions that extend past the wound material on the roll, to be able to securely support the roll of slit sheet material while mounted on rod 60, further as tension is applied at the end of the roll by the tension adjusting knob, extending the length of the roll doesn’t not change the functionality of the expanding device of Page, one having ordinary skill in the art may also recognize that having varying lengths of the hollow core may be changed based on the needed size of the slit sheet material that is wound on the interior core. 

Regarding claim 3, Page as modified by Yamaai substantially teaches the device of claim 2, Page fails to explicitly teach wherein said first end region of said interior core member protrudes beyond said roll of expandable slit sheet paper and is mounted on said first core support member, and said second end region of said interior core member protrudes beyond said roll of expandable slit sheet paper and is mounted on said second support member.
However Yamaai teaches a device for shipping a roll of sheet material (50), where the hollow core (11) has ends that protrudes beyond the axially length of the paper, in order to securely ship the roll by supporting the ends that extend outward in support areas shown as notches 32’ and 33’ as seen in figure 1; and par 0071)
Therefore it would have been obvious to one having ordinary skill in the art to modify the interior core as disclosed by page to have axially extending portions that extend past the wound material on the roll, to be able to securely support the roll of slit sheet material while mounted on rod 60, further as tension is applied at the end of the roll by the tension adjusting knob, extending the length of the roll doesn’t not change the functionality of the expanding device of Page, one having ordinary skill in the art may also recognize that having varying lengths of the hollow core may be changed based on the needed size of the slit sheet material that is wound on the interior core. 

Regarding claim 4, Page as modified by Yamaai substantially teaches the device of claim 2, Page fails to explicitly teach wherein said first end region of said interior core member protrudes beyond said roll of expandable slit sheet paper and is mounted in said first core support member, and said second end region of said interior core member protrudes beyond said roll of expandable slit sheet paper and is mounted on said second support member. 
However Yamaai teaches a device for shipping a roll of sheet material (50), where the hollow core (11) has ends that protrudes beyond the axially length of the paper, in order to securely ship the roll by supporting the ends that extend outward in support areas shown as notches 32’ and 33’ as seen in figure 1; and par 0071)
Therefore it would have been obvious to one having ordinary skill in the art to modify the interior core as disclosed by page to have axially extending portions that extend past the wound material on the roll, to be able to securely support the roll of slit sheet material while mounted on rod 60, further as tension is applied at the end of the roll by the tension adjusting knob, extending the length of the roll doesn’t not change the functionality of the expanding device of Page, one having ordinary skill in the art may also recognize that having varying lengths of the hollow core may be changed based on the needed size of the slit sheet material that is wound on the interior core. 

Regarding claim 5, Page as modified by Yamaai substantially teaches the device of claim 2, Page fails to explicitly teach further comprising said first interior core member being hollow and having a first end region that protrudes beyond said roll of expandable slit sheet paper, and wherein said first end region is positioned on said first core support member. 
However Yamaai teaches a device for shipping a roll of sheet material (50), where the hollow core (11) has ends that protrudes beyond the axially length of the paper, in order to securely ship the roll by supporting the ends that extend outward in support areas shown as notches 32’ and 33’ as seen in figure 1; and par 0071)


Regarding claim 6, Page as modified by Yamaai substantially teaches the device of claim 2, Page fails to explicitly teach further comprising said first interior core member being hollow and having a first end region that protrudes beyond said roll of expandable slit sheet paper, and wherein said first core support member is positioned in said first end region.
However Yamaai teaches a device for shipping a roll of sheet material (50), where the hollow core (11) has ends that protrudes beyond the axially length of the paper, in order to securely ship the roll by supporting the ends that extend outward in support areas shown as notches 32’ and 33’ as seen in figure 1; and par 0071)
Therefore it would have been obvious to one having ordinary skill in the art to modify the interior core as disclosed by page to have axially extending portions that extend past the wound material on the roll, to be able to securely support the roll of slit sheet material while mounted on rod 60, further as tension is applied at the end of the roll by the tension adjusting knob, extending the length of the roll doesn’t not change the functionality of the expanding device of Page, one having ordinary skill in the art may also recognize that having varying lengths of the hollow core may be changed based on the needed size of the slit sheet material that is wound on the interior core. 

Regarding claim 9, Page as modified by Yamaai substantially teaches the device of claim 1, wherein Yamaai teaches it is known to have axially extending core ends but fails to explicitly teach 
Therefore it would have been obvious to one having ordinary skill in the art to modify the interior core as disclosed by page to have axially extending portions that extend past the wound material on the roll, to be able to securely support the roll of slit sheet material while mounted on rod 60, further as tension is applied at the end of the roll by the tension adjusting knob, extending the length of the roll doesn’t not change the functionality of the expanding device of Page, one having ordinary skill in the art may also recognize that having varying lengths of the hollow core may be changed based on the needed such as extending at least one inch past said roll of material. Please note that in the instant application, paragraph 0012, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 10, Page as modified by Yamaai substantially teaches the device of claim 9, wherein Yamaai teaches it is known to have axially extending core ends but fails to explicitly teach further comprising each end region of said interior core member extending beyond the width of said roll of slit sheet paper, an amount of at least one inch from said roll of slit sheet paper.
Therefore it would have been obvious to one having ordinary skill in the art to modify the interior core as disclosed by page to have axially extending portions that extend past the wound material on the roll, to be able to securely support the roll of slit sheet material while mounted on rod 60, further as tension is applied at the end of the roll by the tension adjusting knob, extending the length of the roll doesn’t not change the functionality of the expanding device of Page, one having ordinary skill in the art may also recognize that having varying lengths of the hollow core may be changed based on the needed such as extending at least one inch past said roll of material. Please note that in the instant application, paragraph 0012, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 11, Page as modified by Yamaai substantially teaches the device of claim 10, wherein Yamaai teaches it is known to have axially extending core ends but fails to explicitly teach further comprising each end region of said interior core member extending beyond the width of said roll of slit sheet paper, an amount of at least one and one half inches from said roll of slit sheet paper.

Regarding claim 12, Page as modified by Yamaai substantially teaches the device of claim 2, wherein Page and Yamaai both teach circular interior core members Yamaai further teaches that the core protrudes beyond said roll of expandable slit sheet paper (shown as notches 32’ and 33’ as seen in figure 1; and par 0071), and is mounted in said first core support member, said first core support member having an arcuate interior, said arcuate interior having a radius greater than the exterior radius of interior core member end region, said arcuate interior having an arc less than about 300° whereby said elongated member is in contact with said first end region of said interior core member (Yamaai teaches arcuate support notches that support the circular hollow core 11 as shown below, interpreted as about less than 300 degrees).
Therefore it would have been obvious to one having ordinary skill in the art to modify the interior core as disclosed by page to have axially extending portions that extend past the wound material on the roll, to be able to securely support the roll of slit sheet material while mounted on rod 60, further as tension is applied at the end of the roll by the tension adjusting knob, extending the length of the roll doesn’t not change the functionality of the expanding device of Page, one having ordinary skill in the art may also recognize that having varying lengths of the hollow core may be changed based on the needed size of the slit sheet material that is wound on the interior core. 


    PNG
    media_image3.png
    545
    430
    media_image3.png
    Greyscale

Regarding claim 13, Page as modified by Yamaai substantially teaches the device of claim 12, 
wherein Page and Yamaai both teach circular interior core members Yamaai further teaches that the core protrudes beyond said roll of expandable slit sheet paper (shown as notches 32’ and 33’ as seen in figure 1; and par 0071), and is mounted in said first core support member, said first core support member having an arcuate interior, said arcuate interior having a radius greater than the exterior radius of interior core member end region, said arcuate interior having an arc less than about 300° whereby said elongated member is in contact with said first end region of said interior core member (Yamaai teaches arcuate support notches that support the circular hollow core 11 as shown below buts fails to explicitly teach wherein said arcuate interior has an arc less than about 240° and greater than 180° thereby enabling the tension rod to contact said first interior core member.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the arcuate support member as taught by Yamaai to include the range of greater than 180 degrees and less than 240 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art and would be able to hold different sized rolls, and discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, paragraph 0011-0012, applicant has not disclosed any criticality for the claimed limitations.


Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Page 2015/0165717 in view of Yamaai et al US 2001/0034998, in further view of Casey US 3,503,567.
 Regarding claim 7, Page as modified by Yamaai substantially teaches the device of claim 1, Page further teaches wherein said first means for pressing said first interior core member end region against said first core support member and applying a frictional rotation resistance to said first interior core member end region (core plugs 70 and 80 which are formed as part of rod 60 as seen in figure 4a and apply frictional rotational resistance using a knob 90 which can adjust the tension that the core plugs put on the ends of the hollow core 19; par 0047-0051) comprises: a first wall member (50), said first core support member (slot 54) being fixed to said first wall member (figs. 4a-5b)
But fails to explicitly teach, an elongated member hingedly coupled to said first wall member and positioned to variably contact said first interior core member end region. 
However Casey teaches an elongated arm 4 hingedly attached to a side support 2 and threadedly attached to cylinder 5 which acts as a spring loaded frictional control by pressure applied by shoe 3 which is controlled by the hinged arm which includes an arcuate section of shoe 3 which fits the roll 1 col.2 lines 55-70.
	Therefore Page teaches a slit material expander that includes tensioning the core to control the tension of the material as it is expanded which includes a threaded core tensioning member, Casey teaches a hinged arm member that creates pressure on the core from a spring loaded piston cylinder the arm member, therefor modifying the expander as taught by page with the tensioning arm as taught by Casey would have been obvious to one having ordinary skill in the art before the effective filing as a simple substitution between ways of core tensioning as one having ordinary skill in the art could readily conceive of tensioning as taught by Casey to automatically apply a varied amount of tension directly to the top portion of a roll to easily brake and release the roll of material being unwound and the desired speed for optimal performance of the expanding device.

    PNG
    media_image4.png
    267
    343
    media_image4.png
    Greyscale

Regarding claim 8, Page as modified by Yamaai in further view of Casey substantially teaches the device of claim 7, Page fails to explicitly teach further comprising a spring means, said elongated member having a threaded insert, and a screw passing through said spring and being rotatable to vary the frictional resistance applied by said elongated member to said first end region of said interior core member. 
However Casey teaches an elongated arm 4 hingedly attached to a side support 2 and threadedly attached to cylinder 5 which acts as a spring loaded frictional control by pressure applied by shoe 3 which is controlled by the hinged arm which includes an arcuate section of shoe 3 which fits the roll 1 col.2 lines 55-70.
	Therefore Page teaches a slit material expander that includes tensioning the core to control the tension of the material as it is expanded which includes a threaded core tensioning member, Casey teaches a hinged arm member that creates pressure on the core from a spring loaded piston cylinder the arm member, therefor modifying the expander as taught by page with the tensioning arm as taught by Casey would have been obvious to one having ordinary skill in the art before the effective filing as a simple substitution between ways of core tensioning as one having ordinary skill in the art could readily conceive of tensioning as taught by Casey to automatically apply a varied amount of tension directly to the top portion of a roll to easily brake and release the roll of material being unwound and the desired speed for optimal performance of the expanding device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731